  Case 19-10214 Doc              134 Filed 07/11/19 Entered                07/11/19 14:38:06
               Desc             Main Document            Page               1 of 1


UNITED STATES BANKRUPTCY COURT                                Filed & Entered
DISTRICT OF VERMONT                                              On Docket
                                                                July 11, 2019

In re:

Hermitage Inn Real Estate Holding Company, LLC                      Case No.: 19-10214-cab
                                                                    Chapter 11
                                      Debtor.


                ORDER GRANTING UNITED STATES TRUSTEE’S
           MOTION FOR HEARING ON SHORTENED AND LIMITED NOTICE
             AND SETTTING HEARING DATE & OBJECTION DEADLINE
         Upon the filing of the United States Trustee’s Motion for Hearing on Shortened and

Limited Notice as filed in the above-captioned case (“Motion”), and the Court finding good cause

to grant the Motion, it is hereby

         ORDERED, that service of the Motion and this Order as proposed by the United States

Trustee is deemed adequate and any additional service requirements imposed by Fed. R. Bankr. P.

2002(a) is hereby waived, and it is further

         ORDERED, that parties wishing to object to the Motion shall file written objections via

                                                                 22, 2019, and it is further
CM/ECF or as otherwise permitted by Local Rule on or before July 21,

         ORDERED, that the Court shall hear the Motion on July 26, 2019 at _______  o’clock at
                                                                            11:45 a.m.

the U.S. Bankruptcy Court – Rutland, U.S. Post Office and Courthouse, 151 West Street, Room

202, Rutland, VT

Dated:SO  ORDERED.
       July 11, 2019
                                              ______________________________________
July 11, 2019                                 COLLEEN A. BROWN
Burlington, Vermont                           UNITED STATES BANKRUPTCY JUDGE
